IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT
                                              _______________

                                                m 99-10920
                                              _______________


                                             JOE D. WHEELER,
                                                                Plaintiff-Appellant,
                                                   VERSUS

                             RAYTHEON E-SYSTEMS, INC.,
                       FORMERLY KNOWN AS E-SYSTEMS, INC.;
                   E-SYSTEMS, INC., SALARIED RETIREMENT TRUST;
                      E-SYSTEMS SALARIED RETIREMENT PLAN;
             E-SYSTEMS, INC., VOLUNTARY SEVERANCE PLAN (GREENVILLE),
                                                                Defendants-Appellees.
                                       _________________________

                               Appeal from the United States District Court
                                   for the Northern District of Texas
                                    _________________________
                                              May 4, 2000

Before POLITZ, SMITH, and DENNIS,
  Circuit Judges.

PER CURIAM:*
   We have reviewed the briefs and applicable
law and pertinent portions of the record and
have heard the arguments of counsel. We
conclude that the district court committed no
reversible error in entering a judgment of
dismissal. A judgment can be affirmed on any
basis that appears in the record, irrespective of
the basis relied on by the district court. The
defendants presented a number of possible
grounds for dismissal here.

   AFFIRMED.

         *
          Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.